DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 50, 52, 54, 60-61, 63-65, 79 and 81 are currently under examination. Claims 51, 53, 62, 66-78 and 80 are withdrawn from consideration. Claims 1-49 and 55-59 have been cancelled. Claim 50 is amended.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Martin D. Moynihan on 05/11/2022.
The application has been amended the claims as follows:
1-49.	(Canceled)
50.	(Currently Amended)	An organometallic complex represented by Formula IA:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Formula IA

wherein:
	the dashed line represents a coordinative bond;
	M is zinc, magnesium, or calcium;
	X is a monoanionic ligand;
	A is a bridging moiety of 1 to 12 carbon atoms; 
m is an integer of from 1 to 6, or from 1 to 4, or from 1 to 2;
n is an integer of from 1 to 6, or from 1 to 4, or from 1 to 2;
Ra and Rb are each independently hydrogen alkyl, or cycloalkyl, wherein when m is other than 1, Ra and Rb in each (CRaRb) unit can be the same or different, and one or both Ra and Rb in one unit can form a 5-membered, 6-membered or 7-membered alicyclic ring with one or both Ra and Rb of an adjacent unit; 
Rc and Rd are each independently hydrogen, alkyl, or cycloalkyl, wherein when n is other than 1, Rc and Rd in each (CRcRd) unit is the same or different and, optionally, one or both Rc and Rd in one unit form a 5-membered, 6-membered or 7-membered alicyclic ring with one or both Rc and Rd of an adjacent unit;
	R1 and R2 are each independently hydrogen, unsubstituted alkyl, unsubstituted cycloalkyl, benzyl or aryl, or alternatively, one or both of R1 and R2 form together, optionally with one or more carbon atoms in A, a heteroalicyclic or heteroaromatic, 5-membered, 6-membered or 7-membered ring; and
R23-R30 are each independently selected from the group consisting of hydrogen, alkyl, cycloalkyl, aryl, halo, heteroalicyclic and heteroaryl,
wherein said A bridging moiety has a general Formula A1, A2 or A3:

-C1R5R6- 	 -C1(R7R8)-C2(R9R10)-      	-C1(R11R12)-C2(R13R14)-C3(R15R16)-
Formula A1		Formula A2				Formula A3

wherein R5-R12, R15 and R16 are each independently selected from the group consisting of hydrogen, alkyl, cycloalkyl, and aryl, 
R13 and R14 are each independently selected from the group consisting of hydrogen, alkyl, cycloalkyl, and aryl, or, alternatively, 
at least two of R1, R2 and R5-R6 in Formula A1, or at least two of R1, R2 and R7-R10 in Formula A2 or at least two of R1, R2 and R11-R16 in Formula A3 form a 5 to 7-membered alicyclic, heteroalicyclic, aromatic or heterocyclic ring. 
	51.	(Previously Presented)	The complex of claim 50, wherein M is zinc.
	52.	(Previously Presented) The complex of claim 50, wherein M is magnesium.
	53.	(Previously Presented)	The complex of claim 51, wherein X is alkyl.
	54.	(Previously Presented) The complex of claim 52, wherein X is halo or an amine substituted by at least one silyl group.
	55-59.	(Canceled)	
60.	(Previously Presented) The complex of claim 50, wherein at least one of R23-R26 is alkyl.
61.	(Previously Presented) The complex of claim 50, wherein each of R27-R30 is hydrogen.
62.	(Previously Presented)	The complex of claim 50, wherein at least one of R27-R30 is a heteroalicyclic or a heteroaryl.
	63.	(Canceled) 
64.	(Currently Amended) The complex of claim 50, wherein said A bridging moiety has said Formula A2.
65.	(Previously Presented) The complex of claim 64, wherein: 
each of R7-R10 is hydrogen; or
R7 and R1 form said heteroalicyclic ring; or 
R9 and R2 form said heteroalicyclic ring; or 
at least one, or both, of R1 and R2 is said alkyl or benzyl.
66.	(Previously Presented)	A process of ring opening polymerization of a cyclic ester, the process comprising contacting the cyclic ester with a catalyst system comprising an organometallic complex according to claim 50.  
67.	(Previously Presented)	The process of claim 66, wherein said catalyst system further comprises a co-catalyst.
68.	(Previously Presented)	The process of claim 67, wherein said co-catalyst is Rk-OH, wherein Rk is alkyl, cycloalkyl, alkaryl or aryl.
69.	(Previously Presented)	The process of claim 66, wherein said cyclic ester is a lactide and/or a lactone.
70.	(Previously Presented)	A polyester obtainable by the process of claim 66.
71.	(Previously Presented)	The polyester of claim 70, characterized by: 
a polydispersity (Mw/Mn) lower than 1.5, or lower than 1.2; and/or Pm of at least 0.6, or at least 0.7.
72-78.	(Canceled)	
79.	(Previously Presented) The complex of claim 50, wherein at least one of R24 and R26 is alkyl.
80.	(Previously Presented) The complex of claim 50, wherein at least one of R23-R26 is halo. 
81.	(Previously Presented) The complex of claim 50, wherein at least one of R23-R26 is a bulky rigid group. 
Allowable Subject Matter
Claims 50-54, 60-62, 64-71 and 79-81are allowable.
The closest prior is Luo et al. (Inorg. Chem., 1999, 38, 2071-78).
Regarding claim 1, Luo et al. teach Cu(II) monoprotic tetradentate N3O-donor complex [Cu(pamap)Cl] (A) having the structure as shown below:

    PNG
    media_image2.png
    453
    722
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Luo et al. do not specific the organometallic complex represented by the Formula IA as per applicant claim 50. Therefore, the claim 50 is allowed.  As such, the dependent claims 51-54, 60-62, 64-65 and 79-81are allowed. 
 As such, a process of using the allowed organometallic complex as per applicant claim 66-69 is allowed.
As such, a polyester obtained by the process of using the allowed organometallic complex as per applicant claims 70-71 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1738                                                                                                                                                                                               al